Case: 21-30159      Document: 00516209645         Page: 1    Date Filed: 02/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 21, 2022
                                  No. 21-30159
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Sal Melancon, Jr.,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:19-CR-244-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Anthony Sal Melancon, Jr., pleaded guilty to distribution of child
   pornography and was sentenced to 120 months of imprisonment followed by
   15 years of supervised release. For the first time on appeal, he challenges the
   imposition of two discretionary conditions of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30159      Document: 00516209645           Page: 2    Date Filed: 02/21/2022




                                     No. 21-30159


          Our review is for plain error, as Melancon did not object to the
   conditions when the district court pronounced them at sentencing. See
   United States v. Diggles, 957 F.3d 551, 563 (5th Cir.) (en banc), cert. denied,
   141 S. Ct. 825 (2020). To demonstrate plain error, Melancon must show a
   forfeited error that is clear or obvious and that affects his substantial rights.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
   showing, we have the discretion to correct the error only if it “seriously
   affects the fairness, integrity or public reputation of judicial proceedings.”
   Id. (internal quotation marks, brackets, and citation omitted).
          Melancon argues that the condition requiring him to participate in
   substance abuse treatment, “inpatient or outpatient, under the guidance of
   the probation officer” improperly delegates to the probation officer the
   decision whether to place him in inpatient treatment. However, Melancon
   cannot show clear or obvious error where, as here, the delegation follows his
   10-year prison sentence and it is clear that the district court has maintained
   its authority over the imposition of the condition. See United States v. Medel-
   Guadalupe, 987 F.3d 424, 427, 429-31 (5th Cir.), cert. denied, 141 S. Ct. 2545
   (2021).
          Next, Melancon argues that the condition prohibiting him from
   having internet access on any device without the probation officer’s approval
   does not make clear whether he must request permission only once before
   using a device with internet access or every time thereafter that he plans to
   use the device to access the internet. The Government argues that when the
   condition is read in conjunction with a related supervised release condition
   regarding computer monitoring software, it is reasonably clear that the
   district court did not intend to require Melancon to seek prior approval for
   every instance of internet access, and Melancon agrees that is how the
   condition should be construed. With the benefit of development of this issue
   through briefing by the parties, we are now confident that the condition at



                                          2
Case: 21-30159     Document: 00516209645          Page: 3   Date Filed: 02/21/2022




                                   No. 21-30159


   issue will not be interpreted or enforced by the district court in an
   unreasonably restrictive way. See United States v. Sealed Juvenile, 781 F.3d
   747, 755-57 (5th Cir. 2015).
          Accordingly, the district court’s judgment is AFFIRMED.




                                        3